J-S65029-18

                            2018 Pa. Super. 322


 IN RE: TERMINATION OF PARENTAL         :   IN THE SUPERIOR COURT
 RIGHTS TO T.L.C.                       :        OF PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: H.R.C., JR., FATHER         :       No. 1026 MDA 2018

                Appeal from the Decree Entered May 23, 2018
              In the Court of Common Pleas of Lancaster County
                      Orphans' Court at No: 2018-00544

 IN RE: INVOLUNTARY TEMINATION          :   IN THE SUPERIOR COURT
 OF PARENTAL RIGHTS TO M.S.C., A        :        OF PENNSYLVANIA
 MINOR                                  :
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: H.R.C., JR., FATHER         :       No. 1027 MDA 2018

                Appeal from the Decree Entered May 23, 2018
              In the Court of Common Pleas of Lancaster County
                      Orphans' Court at No: 2018-00545

 IN RE: TERMINATION OF PARENTAL         :   IN THE SUPERIOR COURT
 RIGHTS TO D.R.C., A MINOR              :        OF PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: H.R.C., JR., FATHER         :       No. 1028 MDA 2018

                Appeal from the Decree Entered May 23, 2018
              In the Court of Common Pleas of Lancaster County
                      Orphans' Court at No: 546 of 2018



BEFORE: SHOGAN, J., STABILE, J., AND McLAUGHLIN, J.
J-S65029-18



OPINION BY STABILE, J.:                          FILED NOVEMBER 30, 2018

       H.R.C., Jr. (“Father”), appeals from the decree entered May 23, 2018,

which terminated involuntarily his parental rights to his minor children, T.L.C.,

a female born in January 2001, M.S.C., a female born in October 2003, and

D.R.C., a male born in January 2006 (collectively, “the Children”). 1      After

careful review, we vacate as to M.S.C., affirm as to T.L.C. and D.R.C., and

remand for further proceedings consistent with this Opinion.

       The record reveals that the Lancaster County Children and Youth Social

Service Agency (“the Agency” or “Petitioner”) has a lengthy history of

involvement with this family dating back to 2001.         Petitioner’s Exhibit 2

(Business and Summary Testimony) at 1. Beginning in July 2014, the Agency

received numerous reports alleging severe mental health concerns for T.L.C.,

including suicidal ideation and an apparent suicide attempt.        Id. at 2-3.

According to the reports, Father and Mother were failing to obtain appropriate

treatment for T.L.C., and Mother was engaging in drug use. Id. On July 14,

2016, and July 20, 2016, the Agency received reports alleging domestic

violence concerns between Father and Mother.         Id. at 3-4.    The Agency

received an additional report on July 25, 2016, alleging that Father and Mother

had been arrested and released on bail following a domestic violence incident.

Id. at 4.    The Agency implemented a safety plan, pursuant to which the

Children were to have no contact with Father and Mother for a period of no
____________________________________________


1The decree also terminated involuntarily the parental rights of the Children’s
mother, D.M.C. a/k/a D.M.P. (“Mother”). Mother did not file an appeal.

                                           -2-
J-S65029-18



more than sixty days. Id. However, on July 27, 2016, the Agency received

a report that the Children’s caregiver under the safety plan was refusing to

care for T.L.C. due to the child’s ongoing marijuana use. Id. In addition, the

Agency received reports that Father was contacting the Children via text

messages in violation of the safety plan and that T.L.C. had returned to

Father’s home where Mother was also residing. Id. The Agency requested

and obtained temporary custody of the Children on July 27, 2016. Id.; Notes

of Testimony (“N.T.”), 5/22/18, at 82.    The juvenile court adjudicated the

Children dependent on September 15, 2016. Petitioner’s Exhibit 2 at 4; N.T.,

5/22/18, at 82-83. On November 16, 2017, the court changed the Children’s

permanent placement goals from reunification to placement with a permanent

legal custodian.

      On March 6, 2018, the Agency filed a petition to terminate Father’s

parental rights to the Children involuntarily. The orphans’ court conducted a

termination hearing on May 22, 2018. At the conclusion of the hearing, the

court announced its intention to terminate Father’s rights. On May 23, 2018,

the court entered a decree memorializing its decision.     Father timely filed

notices of appeal on June 20, 2018, along with concise statements of errors

complained of on appeal.

      Father now presents the following questions for our review.

      I. Whether the [orphans’ c]ourt erred when it terminated Father’s
      rights?




                                    -3-
J-S65029-18


      II. Whether the [orphans’ c]ourt erred in finding that terminating
      Father’s parental rights would best serve the needs and welfare of
      the [C]hildren?

Father’s Brief at 4.

      We review Father’s claims mindful of the following standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Before reviewing the merits of Father’s appeal, we address sua sponte

the Children’s right to legal counsel. See In re Adoption of T.M.L.M., 184
A.3d 585, 588 (Pa. Super. 2018) (raising sua sponte the child’s right to legal

counsel “as children are unable to raise the issue on their own behalf due to

their minority.”).

      The Children’s right to counsel derives from the Adoption Act, which

requires that children receive counsel in all contested involuntarily termination

proceedings.

      (a) Child.--The court shall appoint counsel to represent the child
      in an involuntary termination proceeding when the proceeding is
      being contested by one or both of the parents. The court may

                                      -4-
J-S65029-18


      appoint counsel or a guardian ad litem to represent any child who
      has not reached the age of 18 years and is subject to any other
      proceeding under this part whenever it is in the best interests of
      the child. No attorney or law firm shall represent both the child
      and the adopting parent or parents.

23 Pa.C.S.A. § 2313(a).

      Our Supreme Court has explained that the term “counsel” in Section

2313(a) refers to an attorney directed by the child who represents his or her

legal interests. In re Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017). A

child’s legal interests are distinct from his or her best interests. Id. at 174.

Specifically, a child’s legal interests are synonymous with his or her preferred

outcome, while a child’s best interests are for the orphans’ court to determine.

Id. The Supreme Court has confirmed that an attorney may represent both

a child’s best interests as a guardian ad litem (“GAL”) and that child’s legal

interests as counsel pursuant to Section 2313(a), but only if no conflict exists

between the two interests. In re T.S., 192 A.3d 1080, 1088 (Pa. 2018).

      In the instant matter, Robert S. Cronin, Jr., Esquire, represented the

Children as both their GAL and legal counsel during the termination hearing.

The orphans’ court did not appoint separate legal counsel for any of the

Children. Accordingly, it was permissible for Attorney Cronin to represent the

Children only so long as their best interests did not conflict with their preferred

outcomes.

      At the start of the termination hearing, the trial court interviewed all

three Children. Both T.L.C. and D.R.C. stated that they wanted their foster



                                       -5-
J-S65029-18


parents to adopt them and that they supported the termination of Father’s

parental rights. N.T., 5/22/18, at 27-28, 33, 40-41, 46-47. However, M.S.C.

expressed a contrary opinion.     While M.S.C. confirmed that she wanted to

continue living in her foster home, she did not want the court to terminate

Father’s rights. She stated as follows.

      THE COURT: . . . . How are things going with your resource
      parents?

      [M.S.C.]: It’s a little bit shaky sometimes, but getting better.

      THE COURT: Do you want to continue to live there?

      [M.S.C.]: Yeah.

                                      ***

      THE COURT: What do you think about this issue of terminating the
      rights of your parents?

      [M.S.C.]: I mean, like, [I’m] not really, like, happy about it. Like,
      my dad was, like, the only one I could really talk to about things
      because he really understood me more than anybody else. So,
      like, I would like them not to be, but I know that they’re going to
      be, so it’s kind of just something that I have to deal with so --

      THE COURT: Well, why do you think they’re going to be?

      [M.S.C.]: Everybody is saying it is and just --

      THE COURT: Who is telling you that?

      [M.S.C.]: Foster parents. It just kind of seems like that’s where
      things are going.

                                      ***

      [By Father’s counsel:]




                                      -6-
J-S65029-18


        Q    [M.S.C.], I represent your dad. You said that you are not
        happy about the termination proceeding; is that right?

        A     Yes.

        Q     And why aren’t you happy about it?

        A      Because I feel like my dad was the only one who got me,
        and he’s not giving -- given a lot of credit for the things that he’s
        done for me, because the kids who -- my older siblings, they
        weren’t usually home, and I was always alone at home, and my
        dad was the only one there for me through that whole time
        through my depression. I would have definitely committed suicide
        if it wasn’t for my dad. So that’s a big part of my life. My dad has
        always been a big part of my life, and that’s just something I don’t
        want to lose.

        Q    Have -- have you had any discussions with [the Agency
        caseworker] or the foster family about not wanting to be adopted?

        A     Yes. I’ve expressed -- I’m sorry -- expressed my concerns
        of that, but nothing has, like, been said otherwise.

        Q    Do you feel that you’ve -- that you have the right to say that
        you don’t want to be adopted?

        A     Oh, yes.

        Q     And you haven’t said that so far?

        A     I told [Attorney Cronin] that I, you know, wasn’t really
        interested right now, but as we go on, I think I would be
        eventually, I’m just not ready yet because everything is going so
        fast.

        Q     Do you think that your sisters[2] and your brother influence
        your thinking about this?

        A     I think they definitely play a big part in that because I don’t
        want to be split from them, because they’re the only things that
        I’ve had other than my dad. So I kind of have nowhere else to
____________________________________________


2   The Children have other siblings who are not the subject of this appeal.

                                           -7-
J-S65029-18


      go. So this is kind of where I have to be, and if they were getting
      adopted, I know that, like it would be okay -- it would be okay for
      me to just be fostered by them. Like, I know they would be okay
      with it. So it’s not too much of a worry for me.

      Q     So you would be okay with staying with your foster parents
      and not being adopted by them even if your siblings were adopted
      by them?

      A     Yes.

                                      ***

      Q     If you had a choice of going back and living with -- with your
      father, is that something you would like to do?

      A     Yes.

                                      ***

      [By counsel for the Agency:]

      Q      So -- and correct me if I’m wrong, but what I’m hearing is
      that you want to remain in the resource home because your
      siblings are there, and for right now you, too, think that it’s a good
      place to be, and you’re not opposed to sometime in the future
      being adopted, but right now, you’re not at a place where you
      want to be adopted within the next couple of weeks?

      A       Yes. I think that I would be, as I think I just need to solve
      things with the foster family first before I make any decisions,
      because I don’t want to be in a place where I feel like I can’t leave
      if I feel like I’m not right to be there. So I just want to make sure
      that I’m doing the right thing.

Id. at 59-60, 65-67, 79.

      After the orphans’ court met with the Children, it conferred with Attorney

Cronin. The following exchange took place concerning the possible existence

of a conflict between the Children’s best interests and legal interests.




                                      -8-
J-S65029-18


      THE COURT: Mr. Cronin, is there a conflict between your
      representation of the [C]hildren, as well as being guardian ad
      litem for the [C]hildren?

      MR. CRONIN: Your Honor, I don’t believe there is.

      THE COURT: All right. . . .

Id. at 122.

      At the conclusion of the hearing, Attorney Cronin presented the following

statement on the Children’s behalf.

      MR. CRONIN: Your Honor, I would agree with the majority of the
      Agency solicitor’s comments.

             With respect to [M.S.C.]; however, I would indicate that it’s
      my understanding that she was pretty clear that she did not feel
      ready to make the determination about whether she would want
      to pursue an adoption at this point in time. But I do believe that
      she had indicated a willingness and recognized the need to
      continue to work with the current resource family, which she
      recognized as a safe setting for her that provided her with the
      stability to be able to work on those types of issues, to have some
      sort of normal childhood.

            But I would agree and support the Agency’s petition for
      termination of parental rights as to all three, to provide these
      children with permanency as they move forward.

Id. at 171-72.

      Following Attorney Cronin’s statement, the orphans’ court explained its

decision to terminate parental rights. It addressed M.S.C.’s legal interests as

follows.

            We heard from one child who is, to me ambivalent about
      termination. She seemed resigned to the fact that it would
      happen because of the history of the Agency and the [c]ourt with
      these parents. She’s having some difficulty with the resource
      parents, but everything seems to be going well. She’s optimistic


                                      -9-
J-S65029-18


      it will get better in the future as they work out some issues that
      they have. We know she’s involved with -- at least with some
      charity event and seems to enjoy that.

Id. at 175.

      As the above quotations demonstrate, Attorney Cronin advocated in

favor of the Children’s best interests, as well as the legal interests of T.L.C.

and D.R.C. However, he advocated in a manner directly contrary to M.S.C.’s

legal interests. While the trial court found that M.S.C. was merely ambivalent

about the termination of Father’s parental rights, the record refutes this

conclusion. M.S.C. was clear during her interview that she did not support

termination and it was an abuse of the court’s discretion to find otherwise.

Thus, because a conflict existed between M.S.C.’s best interests and legal

interests, it was not permissible for Attorney Cronin to act as both her GAL

and legal counsel.    We must therefore vacate the portion of the decree

terminating Father’s parental rights as to M.S.C. and remand for a new

termination hearing during which she must have the benefit of legal counsel

directed by her and advocating in support of her preferred outcome.

      We next turn our attention to the portions of the decree terminating

Father’s parental rights as to T.L.C. and D.R.C. Because no conflict existed

between those children’s best interests and legal interests, we proceed to

address the issue on the merits.

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence

                                     - 10 -
J-S65029-18


     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Here, the orphans’ court terminated Father’s parental rights to T.L.C.

and D.R.C. pursuant to Section 2511(a)(1), (2), (5), (8), and (b). We need

agree with the court as to only one subsection of Section 2511(a) as well as

Section 2511(b) in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). In this

case, we analyze the court’s decision pursuant to Section 2511(a)(2) and (b),

which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ***




                                    - 11 -
J-S65029-18


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In its opinion, the orphans’ court found that Father failed to comply with

the objectives set forth in his child permanency plan (“CPP”). Orphans’ Court

Opinion, 7/30/18, at 5 (unnumbered pages). The court explained that Father



                                    - 12 -
J-S65029-18



failed to complete mental health, drug and alcohol, and domestic violence

evaluations, as well as a parenting program. Id. at 5-6. Father tested positive

on drug screens, incurred criminal charges, failed to maintain stable housing

and income, and failed to visit the Children consistently. Id.

      Father concedes that he did not complete the objectives of his CPP but

argues that he made progress toward completing those objectives and that

the orphans’ court should have afforded him more time. Father’s Brief at 6.

Father asserts that he obtained a mental health evaluation, acquired stable

housing, received income in the form of Social Security disability benefits,

maintained contact with T.L.C. and D.R.C., and was in the process of obtaining

a domestic violence evaluation, parenting classes, and drug and alcohol

evaluation. Id. at 6, 9-12. He blames his delay in completing the objectives

on several factors, including a lack of funds, a lack of transportation, not being

familiar with community resources, a family medical emergency, and being

“incarcerated for something he did not do[.]” Id. at 9-11. He also suggests

that he did not send letters to T.L.C. and D.R.C. because “he was concerned

about the caseworker reading the letters and privacy issues.” Id. at 13.

      The record supports the findings of the orphans’ court. Father’s CPP

objectives included improving his mental health functioning, remaining free

from drug and alcohol abuse, remaining crime free, remaining free of domestic

violence, learning and using good parenting skills, being financially stable,

maintaining a safe home, maintaining an ongoing commitment to the




                                     - 13 -
J-S65029-18



Children, improving family relationships, and developing an understanding of

sexual victimization.3 Petitioner’s Exhibit 2 at 6-9.

       The record reveals that Father failed to address his mental health needs.

Father failed to attend three scheduled appointments for a biopsychosocial

evaluation, on April 7, 2017, May 9, 2017, and June 13, 2017. Id. at 6. The

Agency then referred Father for a psychological evaluation and he failed to

attend two more appointments on August 31, 2017, and September 6, 2017.

Id. at 7. During the termination hearing, Agency caseworker, Caitlin Hoover,

testified that Father still had not obtained an evaluation. N.T., 5/22/18, at

93. Father left her a message only a few days prior to the hearing stating that

he intended to obtain an evaluation.4 Id.

       With respect to drugs and alcohol, Father tested positive for cocaine and

amphetamines in October 2016. Petitioner’s Exhibit 2 at 7. Father then failed

to attend appointments for a drug and alcohol evaluation on July 14, 2017,

and July 18, 2017. Id. Father informed the Agency in April 2018 that he had

another evaluation appointment. Id. However, to the Agency’s knowledge,

he did not attend that appointment either.         Id. Ms. Hoover believed that

Father missed at least five appointments in total. N.T., 5/22/18, at 94.


____________________________________________


3Early in the Agency’s involvement with the family, it discovered that T.L.C.
and M.S.C. had been the victims of sexual abuse by a perpetrator other than
Father. Petitioner’s Exhibit 2 at 1.

4Father testified that he completed the evaluation on May 21, 2018, only one
day before the hearing. N.T., 5/22/18, at 131.

                                          - 14 -
J-S65029-18



       As for Father’s CPP objective requiring him to remain crime free, Father

was cited for driving without a license in November 2016. Petitioner’s Exhibit

2 at 7. Father failed to pay the associated fine, resulting in the issuance of a

bench warrant in June 2017. Id. Father was cited for driving an uninspected

vehicle that same month. Id. Meanwhile, Father was arrested in May 2017

and charged with a variety of crimes related to an alleged incident of domestic

violence involving Mother. Id. Father remained incarcerated5 until June 2017

and pled guilty to harassment in July 2017. Id. at 7-8. In February 2018,

Father incurred additional citations for driving without a license and driving an

unregistered and uninspected vehicle. Id. at 8. Ms. Hoover reported that, to

her knowledge, the citations remained unresolved. N.T., 5/22/18, at 95.

       Relatedly, Father failed to complete his domestic violence objective.

Aside from engaging in the alleged act of domestic violence mentioned above,

Father failed to attend several domestic violence evaluation appointments.

Petitioner’s Exhibit 2 at 8. Father failed to attend appointments on June 8,

2017, July 20, 2017, August 17, 2017, and September 14, 2017. Id. Ms.

Hoover reported that she did not receive documentation from Father indicating

that he pursued an evaluation after that time. N.T., 5/22/18, at 96.

       Father also did not complete his parenting objective, because he did not

receive the positive recommendations from service providers necessary for

the Agency to make a parenting program referral. Petitioner’s Exhibit 2 at 8.
____________________________________________


5 Father testified that he was also incarcerated in April 2017 for unspecified
reasons. N.T., 5/22/18, at 96.

                                          - 15 -
J-S65029-18



Similarly, Father did not make sufficient progress on his other objectives for

the Agency to refer him to family therapy or to the non-offending parent group

in satisfaction of his objectives of improving family relationships and

understanding sexual victimization. Id. at 9; N.T., 5/22/18, at 101, 113.

      With respect to Father’s financial stability objective, he did not provide

the Agency with any proof of income documentation. Petitioner’s Exhibit 2 at

8. Father claimed he was working for a temporary employment agency in

September 2017. Id. By April 2018, he reported he was not working due to

a disability. Id. As for Father’s housing, he failed to provide the Agency with

a lease or other documentation showing rent or utility payments. Id. Father

reported moving to a new residence in September 2017. Id. In April 2018,

he informed the Agency that he was living with his mother. Id. During the

termination hearing, Father testified that he had lived with his mother since

March 2017, but that he would be moving to a new residence in June 2018.

N.T., 5/22/18, at 124-25, 147-48.

      Finally, Father failed to complete the objective requiring him to maintain

an ongoing commitment to the Children.       Ms. Hoover testified that Father

attended only two visits with the Children before the visits were suspended.

N.T., 5/22/18, at 97. The record does not indicate how many visits Father

had the opportunity to attend or whether he attended those visits




                                    - 16 -
J-S65029-18



inconsistently.6 However, in February 2017, the juvenile court ordered that

Father would need to confirm his attendance at visits twenty-four hours in

advance. Petitioner’s Exhibit 2 at 9. The court further directed that Father

would need to arrive for visits early and test negative for illegal substances.

Id. The court cautioned Father that it would suspend his visits if he failed to

attend the next visit for any reason. Id. Father failed to attend a visit several

days later and the court suspended his visits pending completion of the

biopsychosocial evaluation mentioned previously. Id. Father continued to

have phone contact with the Children until a phone call in June 2017, during

which he stated that he had only ten months to live due to a cancer diagnosis.7

Id.    After that call, the Agency prohibited all phone contact outside of a

therapeutic setting. Id. Despite this prohibition, Father attempted to contact

the Children using their cell phones and social media. Id.

        Thus, the record confirms that Father is incapable of parenting T.L.C.

and D.R.C., and that he cannot or will not remedy his parental incapacity.

Father demonstrated little if any interest in achieving reunification in this case.

Father failed to complete the objectives outlined in his CPP.          He missed

numerous appointments for his mental health, drug and alcohol, and domestic

violence evaluations. He also demonstrated severe instability in terms of his

____________________________________________


6 In its brief, the Agency indicates it asked the juvenile court to suspend
Father’s visits on the basis he posed a grave threat of harm to the Children.
Agency’s Brief at 6.

7   There is no indication in the record that Father has passed away.

                                          - 17 -
J-S65029-18



housing, income, and ongoing legal trouble. As a result, Father remains in no

position to provide T.L.C. and D.R.C. a safe and stable environment and

appears no closer to doing so than he did at the start of their dependency.

Father complained during the hearing that he was unable to comply with his

CPP objectives due to a lack of funds, transportation problems, and multiple

wrongful incarcerations. N.T., 5/22/18, at 130-37. He also claimed that he

was now in a position to comply with his objectives because he signed up for

a program that would pay for the necessary evaluations and parenting classes.

Id. at 141-42. The orphans’ court was free to reject Father’s testimony as

disingenuous. See In the Interest of D.F., 165 A.3d 960, 966 (Pa. Super.

2017), appeal denied, 170 A.3d 991 (Pa. 2017) (“The Orphans’ Court is free

to believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”);

A.L.D., 797 A.2d at 340 (“[A] parent's vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.”). Accordingly, we discern

no abuse of discretion.

      We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights to T.L.C. and D.R.C. involuntarily pursuant

to Section 2511(b). The requisite analysis is as follows.

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,

                                     - 18 -
J-S65029-18


      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).

      The orphans’ court found that the needs and welfare of T.L.C. and D.R.C.

would be best served by remaining in foster care and being adopted by their

foster parents. Orphans’ Court Opinion, 7/30/18, at 6 (unnumbered pages).

The court reasoned that T.L.C. and D.R.C. had spent twenty-two months in

foster care and that Father would not resolve his parental incapacity within a

reasonable time. Id. It observed that T.L.C. and D.R.C. are in a loving and

healthy pre-adoptive home and realize that Father did not parent them

appropriately. Id.

      With respect to Section 2511(b), Father focuses his argument almost

entirely on M.S.C. Father’s Brief at 13-14. He also argues that it was contrary

to the needs and welfare of the Children collectively to terminate his parental


                                     - 19 -
J-S65029-18



rights because he was working toward completion of his CPP objectives. Id.

at 14.

         The record confirms that terminating Father’s parental rights would best

serve the needs and welfare of T.L.C. and D.R.C. It is apparent, as discussed

above, that Father is nowhere near being able to provide appropriate parental

care. Moreover, T.L.C. and D.R.C. do not have a bond with Father such that

termination would cause them to suffer irreparable harm. Both children stated

to the orphans’ court that they wanted their foster parents to adopt them and

that they supported the termination of Father’s parental rights. N.T., 5/22/18,

at 27-28, 33, 40-41, 46-47. D.R.C. explained that Father and Mother are “just

not good parent[al] figures. They -- they just didn’t put us first. They put

other drugs first and [it was] just not a healthy environment.” Id. at 28.

D.R.C. further stated that Father “didn’t treat us like we were his kids” and

that he would not want to have any further contact with Father. Id. at 31-

32. T.L.C. explained that she wanted to speak with Father, but only so that

he could admit his failings and apologize “for what he has done.” Id. at 43-

44. When asked why she wanted her foster parents to adopt her before she

turns eighteen in January 2019, T.L.C. stated as follows.

                For the past 17 years of my life, I feel like I’ve just been
         living with -- dealing with people that I don’t really know. You
         know, I -- I look at my biological parents, and I’m not angry
         anymore. I’m not sad. I’m not upset, but I just -- they’re just
         strangers to me. There’s no emotional connection. There’s
         nothing. But with my foster family now, I -- I feel like I just -- I
         finally have, you know, some chance [of] having a real family.



                                        - 20 -
J-S65029-18



Id. at 46-47. In light of this evidence, we discern no abuse of discretion by

the orphans’ court in terminating Father’s rights pursuant Section 2511(b).

      Based on the foregoing, we vacate the portion of the decree terminating

Father’s parental rights as to M.S.C. and remand for a new termination hearing

to occur as soon as possible, during which M.S.C. must have legal counsel

directed by her who advocates in support of her preferred outcome. Attorney

Cronin may continue to serve as M.S.C.’s GAL, but he may not serve as legal

counsel. In addition, we affirm the portions of the decree terminating Father’s

parental rights to T.L.C. and D.R.C., as we conclude that the orphans’ court

did not abuse its discretion in that regard.

      Decree vacated in part and affirmed in part. Case remanded for further

proceedings consistent with this Opinion. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2018




                                     - 21 -